DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on 01/10/2022 has been entered.

Response to Amendment
The claims, filed on 01/10/2022, have been received and made of record. In response to the most recent Office Action, dated 11/09/2021, claims have not been amended, and claims 10 and 13 have been cancelled.

Allowable Subject Matter
Claims 1-9, 11-12, 14-24 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the comparing circuit operates using the reference current, and wherein the sample signal is a pulse signal generated using an output of the comparing circuit and the charge voltage of the first capacitor is provided as the low power reference voltage in a low power operation mode. Claims 2-9, 11-12 and 17-20 depend upon claim 1. 

Regarding claim 14, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests a third charging unit; a fourth charging unit; and wherein the third charging circuit is configured to provide a first positive voltage to a first terminal of the first switch when the first switch is turned off, and wherein the fourth charging circuit is configured to provide a second positive voltage to a first terminal of the second switch when the second switch is turned off. Claims 15-16 depend upon claim 14.

Regarding claim 21, none of the prior art, made of record, singularly or in combinations, teaches or fairly suggests wherein the comparing circuit operates using the reference current, and wherein the sample signal is a pulse signal generated from an output of the comparing circuit and the charge voltage of the first capacitor is provided as the low power reference voltage in a low power operation mode. Claims 22-24 depend upon claim 21. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Tseng (US 2017/0199540) teaches a reference voltage generating circuit. Tseng taught a reference voltage generating circuit (Figure 3) comprising: a bandgap reference (BGR) circuit (100) configured to output an active reference voltage at a first node (VSW) according to a sample signal (106 output signal); a first charging circuit (S1) configured to charge a first capacitor using the active reference voltage according to the sample signal (C1); a second charging circuit (S2) configured to charge a second capacitor using the active reference voltage according to the sample signal (C2); a comparing circuit configured to compare a voltage difference between a charge voltage of the first capacitor and a charge voltage of the second capacitor (104); and a reference current generating circuit configured to generate a reference current from a low power reference voltage (102). However, Tseng fails to teach comparing the values of the capacitor voltages with a threshold voltage; wherein the comparing circuit operates using the reference current, and wherein the sample signal is a pulse signal generated using an output of the comparing circuit and the charge voltage of the first capacitor is provided as the low power reference voltage in a low power operation mode. Tseng also lacks the teaching of the third and fourth charging units. 
Seven (US 6696884) teaches a reference voltage generating circuit and is the second closest prior art that could be located. Seven teaches a reference voltage circuit (Fig. 1), comprising: a first charging circuit (SW1) charging a first capacitor (C1); a second charging circuit (SW2) charging a second capacitor (C2); a comparison circuit comparing the first capacitor charge and the second capacitor charge with a threshold value (120 and VREF). However, Seven fails to teach wherein the comparing circuit operates using the reference current, and wherein the sample signal is a pulse signal generated using an output of the comparing circuit and the charge voltage of the first capacitor is provided as the low power reference voltage in a low power operation mode.
Chen (US 2012/0326695) teaches an intermittently activated bandgap reference circuit. Chen teaches a reference circuit (Fig. 2) and teaches a similar comparison circuit as taught be Seven (Fig. 2 Component 152) which compares the first and second capacitor charge against a reference voltage value. Chen also lacks teaching the limitations that were not taught by Seven and Tseng. 
Sonntag (US 10348283) teaches a low power switched capacitor comparator circuit. Sonntag teaches a comparator in Figure 2 that is power by a bias current generator. Sonntag lack the teaching of the bandgap reference circuit and the rest of the elements therefore is not deemed to be obvious to combine with the other references. 
Vilas Boas (US 2018/0151242) teaches a sample and hold circuit that uses a bandgap reference voltage to generate a delayed comparison signal wherein the reference voltage is generated through charging capacitors and comparing the charged value with a reference voltage. 
Jin (US 9319033) teaches a ramp voltage generator wherein the ramp voltage generator is generated through the charging and discharging of capacitors. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shahzeb K. Ahmad whose telephone number is (571)272-0978. The examiner can normally be reached Monday - Friday 8 A.M. to 5 P.M..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thienvu V. Tran can be reached on 571-270-1276. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/Shahzeb K Ahmad/Examiner, Art Unit 2839                                                                                                                                                                                                        




	/THIENVU V TRAN/                                    Supervisory Patent Examiner, Art Unit 2839